DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to the aircraft component which the claims are directed.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 7, 9, 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Claim 5 recites “The aircraft of claim 4, wherein the inorganic alkaline earth metal compound comprises inorganic magnesium oxide or hydroxide.”  This recitation is unclear, vague and indefinite for several reasons.  First, what happened to the “component” for the aircraft without the “component” Claim 5 does not modify an element of Claim 4 from which it depends in accordance with 35 U.S.C. 112(d).  Secondly the wording “the inorganic alkaline earth metal compound comprises inorganic magnesium oxide or hydroxide” in unclear, vague and indefinite whether the ‘hydroxide’ is a magnesium hydroxide or an alkaline earth metal compound hydroxide.  
Claim 7 recites “wherein the inorganic alkaline earth metal compound comprises inorganic magnesium oxide or hydroxide . . .” which is unclear, vague and indefinite whether the hydroxide is of an inorganic magnesium or and inorganic alkaline earth metal compound hydroxide.   
Claim 9 recites “. . . the molar ratio of the aldehyde component or ketone component to the alkaline earth metal oxide or hydroxide is 2: 1 or less.”  This recitation is unclear whether the hydroxide is of the alkaline earth metal or the inorganic alkaline earth metal compound of Claim 1 from which Claim 9 depends.  Additionally the term “the alkaline earth metal oxide” lacks antecedent basis because Claim 1 recites “inorganic alkaline earth metal compound”.  
Claim 16 recites “The aircraft of component claim 1’ which is unclear and indefinite because Claim 1 is for an aircraft component. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

	obviousness or nonobviousness. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-8, 11-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0025142, Visser et al. (hereinafter “Visser”) in view of U.S. 2012/0128989. Richert et al (hereinafter “Richert”).
Regarding Claims 1-8, 11-12, and 15-18 Visser discloses in the entire document particularly in the abstract and at ¶s 0014-0021,0028-0034, 0037, 0041-0042, and 0110 and claims 29-31 a low temperature-curable coating composition {reading on coating composition of pending claims} comprising a film-forming resin {reading on film forming resin of the pending claims}, a curing agent for the film-forming resin, and a lithium salt and one or more additional corrosion inhibitors for metal substrates such as the exterior 4, MgHPO4, and SrHPO4; zinc orthophosphate, strontium aluminium polyphosphate hydrate, zinc aluminium polyphosphate hydrate, magnesium aluminium polyphosphate, and magnesium aluminium triphosphate; phosphosilicates such as calcium strontium phosphosilicate and strontium zinc phosphosilicate metal oxides such as oxides of zinc, magnesium, aluminium, lithium, molybdate, strontium, cerium, and mixtures thereof.  Also the one or more additional corrosion inhibitor can be organic, like azoles like imidazoles, thiazoles, tetrazoles, and triazoles like (substituted) benzotriazole, and 2-mercaptobenzothiazole; amines like N-phenyl-1.4-phenylenediamine and Schiff bases (condensation products of amine with aldehyde or ketone) like N,N'-o-phenylen-bis(3-methoxysalicylidenimine); amino acids; phthalazin derivatives; tannins and substituted uracils; phosphonic acid group-containing materials; succinic acid; fatty acid derivatives; and sulphonates.  The most preferred additional corrosion inhibitors are magnesium-containing materials, such as magnesium metal, magnesium oxide, oxyaminophosphate salts of magnesium (e.g. Pigmentan® 465M), magnesium carbonate, and magnesium hydroxide.  The additional corrosion inhibitors are preferably present in the coating composition in an amount of 0.1-50 vol %.  If a magnesium salt {reading on alkaline earth metal salt of pending Claims 2, 4} or oxide {reading on alkaline metal oxide of pending Claims 3-5} is present in the composition it is preferably present in a weight ratio Mg:Li of at least 0.1: 1, to preferably less than 30:1.  Also the at least one additional corrosion inhibitor can be a metal like zinc (See ¶ pending Claim 15 as a metal different from inorganic alkaline earth metal}.  
From ¶s 0014-0021 film-forming resin" includes monomers or oligomers which during curing of the coating form a polymeric system. Examples of such monomers or oligomers are siloxanes and silicates (e.g. tetraalkoxysilane or silanes functionalized with epoxy, amine, mercaptan, or olefinic functionalities), alone or in combination with organic monomers or oligomers. The polymeric system can be formed from the monomers or oligomers by various technologies, including sol-gel technology. The coating composition further contains a curing agent for the film-forming resin, the type depending on the nature of the film-forming resin.  The binder film formers and crosslinkers are listed at ¶ 0042 such as from ¶ 0110 polyaspartic paint technology involving hindered amines crosslinking with isocyanate hardeners to obtain a crosslinked paint film {reading on pending Claims 11-12 for thermoset resin and crosslinker, respectively}. The technology is used as primer, topcoat or direct to metal {applied directly to at least a portion of the substrate as a mono-coat for pending Claim 17} applications (priming topcoat). 
From ¶s 0034 and 0041 and claims 29-30 the coating composition coats a metallic surface like ferrous metal like steel, zinc galvanized steel, galvalume and galfan, and nonferrous metal like aluminum or an aluminum alloy {reading on pending Claim 16} 
From ¶ 0037 in one embodiment, the coating composition is applied to a substrate to form a primer layer in a multilayer coating system comprising a primer layer and a topcoat.  The topcoat may be clear coat or a pigmented topcoat.  Alternatively, pending Claim 18.}.    
Although Visser discloses an organic corrosion inhibitor like Schiff bases (condensation products of amine with aldehyde or ketone) like N,N'-o-phenylen-bis(3-methoxysalicylidenimine) with the inorganic corrosion inhibitor, Visser does not expressly disclose and aldehyde or ketone component inhibitor with at least one aromatic ring comprises: (1) a ketone group, an aldehyde group, or a combination thereof, and (2) at least one pendant group represented by -OR1, wherein each R1 is independently selected from hydrogen, an alkyl group, or an aryl group.  
Richert like Visser is directed to anticorrosion coatings for metallic substrates as disclosed in the title, abstract a coating agent for corrosion-resistant coatings as for multicoat paint system comprising, lying atop one another in this order, (1) at least one first basecoat comprising basecoat material (A), (2) a second, color and/or effect basecoat comprising basecoat material (B), and (3) at least one transparent coating comprising clearcoat material (C).  The basecoat material (A) of the first basecoat comprises at least one binder (a.1), at least one color and/or effect pigment (a.2), and a corrosion-inhibiting component (a.3) having an aromatic parent structure (GK), which has at least two unidentate, potentially anionic ligands (L1) and (L2) with electron donor function attached covalently to (GK), and/or which possesses substituents (SU) which are {For Claims 1, 6 and 8 and for claim 7} with the magnesium oxide of Visser) [0097] (a.3.3): Tinuvin 400 (N,N'-bis(2,4-dimethyl)phenyl-N''-2-methyl-4-glycerinyl-3-dodecanyl-triazine, produced by Ciba).  Richert teaches at ¶s 0025- 0028 that the binder (a.1) of the basecoat Material (A) is a thermally curable binder of at least one binder (a.1) which preferably has functional groups (Gr) such as hydroxyl, carbamate, epoxy, amino and/or isocyanate groups like those of water-dilutable polyester resins (a.1.1), preferably water-dilutable polyurethane resins (a.1.2) and/or preferably water-dilutable polyacrylate resins (a.1.3) (For Claim 11).  Richert describes at ¶ 0064 that the basecoat material (A) may further comprise crosslinking agents (For Claim 12)
In accordance with MPEP § 2144.06 “Art Recognized Equivalence for the Same Purpose” "It is prima facie obvious to substitute equivalents, motivated by the reasonable expectation that the respective species will behave in a comparable manner or give comparable results in comparable circumstances." In re Ruff 118 USPQ 343; In re Jeze/158 USPQ 99; "the express suggestion to substitute one equivalent for another need not be present to render the substitution obvious." In re Font, 213 USPQ 532.  In the alternative according to MPEP 2144.06 Art Recognized Equivalence for the Same Purpose [R-6]  COMBINING EQUIVALENTS KNOWN FOR THE SAME PURPOSE “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here from Visser the Schiff bases (condensation 
Applicants are reminded concerning the wording of Claims 17-18 of “coating composition is applied” that "product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps." See MPEP 2113.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  In accordance with MPEP § 2113 I the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979) (holding "interbonded by interfusion" to limit structure of the claimed composite and noting that terms such 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Visser as modified meets the requirements of the claimed product, Visser as modified clearly meets the requirements of present claims.    
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser to have an coated aircraft component where the coating has a film forming resin and a corrosion inhibitor of inorganic alkaline earth metal like magnesium oxide and an organic corrosion inhibitor like Schiff base of N,N'-o-phenylen-bis(3-methoxysalicylidenimine), as afore-described, where from Richert the organic corrosion inhibitor for metallic substrates of Vanillin, (3-methoxy-4-hydroxybenzaldehyde, is substituted for or combined with N,N'-o-phenylen-bis(3-methoxysalicylidenimine)motivated to have a coating composition with a thermosetting polymer film forming resin a inorganic alkaline earth metal magnesium compound motivated to have corrosion resistance for metallic substrates with topcoats in a multicoat system for aircraft components as in Claims 1-8, 11-12, and 15-18.  Furthermore the combination or Richart with .   
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Richert in view of CN 104263140 A, Xiao et al.    
 For CN 104263140 A the English machine translation was retrieved from the European Patent Office website https://worldwide.espacenet.com, which will be referenced throughout this Office Action for disclosures and is hereafter referred to as “Xiao”.    
Regarding Claim 9 Visser in view of Richert is applied as to Claim 1, however Visser as modified does not expressly disclose a ratio of the aldehyde component or ketone component to the alkaline earth metal oxide or hydroxide is 2: I or less.  
Xiao discloses at ¶ 0004 coatings designed to protect the hull of a ship {i.e. metallic substrates} and on page 5 discloses in Example 1 a solvent-borne anticorrosive coating composition containing - polyvinyl acetate resin, - p-tert-butylphenol formaldehyde resin, - vanillin (1 part)5, - magnesium oxide (3 parts), - silane coupling agent KH-5606, and - iron oxide.  Given 3 parts of magnesium oxide and 1 part of vanillin the ratio of vanillin to magnesium oxide is 1:3 which is less than 2:1 as in pending Claim 9.  
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser as modified to .  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Richert further in view of WO2007/037045, Nambu et al. (hereinafter “Nambu”).  English machine translation from Google Patents.. 
Regarding Claim 10, Visser in view of Richert is applied as to claim 10 however Visser as modified does not expressly disclose a thermoplastic resin for the coating. 
Nambu discloses in the abstract one mole of BTA (benzotriazole) or TTA (tolyltriazole) is coupled with 1/2 mole of alkali metal or alkaline earth metal into a 1/2 metal salt to provide a novel rust preventive metal salt compound with high melting point, which through milling of the metal salt compound into a thermoplastic resin, there can be provided a film being useful for antiseptic/rust preventive packaging of parts and products containing steel, copper, zinc, aluminum, silver and other metals or alloys thereof.  
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser as modified to have an coated aircraft component where the coating has a film forming resin and a corrosion inhibitor of inorganic alkaline earth metal like magnesium oxide and an organic corrosion inhibitor like Schiff base of N,N'-o-phenylen-bis(3-methoxysalicylidenimine), with Vanillin, (3-methoxy-4-hydroxybenzaldehyde, as afore-described for Claim1, where from Nambu the alkaline earth metal corrosion inhibitor of Visser as modified is with thermoplastic resin as in Nambu with an alkaline earth metal corrosion inhibitor with thermoplastic resin motivated to have rust prevention for steel, copper, zinc, aluminum, silver and other metals or alloys thereof as for the coated aircraft component of Claim 10.  Furthermore the combination of Nambu and Visser as modified has a reasonable expectation of success to one skilled in the art because both Nambu and Visser as modified are directed to coatings with alkaline earth metal and organic triazoles with film forming resins.   
Claim 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Visser in view of Richert further in view of JP2006299356, Nanbu et al. (hereinafter “Nanbu").  English machine translation from Google Patents  
Regarding Claims 13-14, Visser in view of Richert is applied as to Claim 1, however Visser as modified does not expressly disclose the inclusion of silane.  
Nanbu discloses in the abstract a composition for a rust-preventive agent with excellent rust preventability and storage stability, to provide an aqueous (For Claim 14) and/or a polyether group; and R and R' represent a 1-4 C hydrocarbon group).  
One of ordinary skill in the art at the time of the filing of the pending patent application would have considered it prima facie obvious as for example at least under rationale G of MPEP § 2141 III and 2143 I G from Visser as modified to have an coated aircraft component where the coating has a film forming resin and a corrosion inhibitor of inorganic alkaline earth metal like magnesium oxide and an organic corrosion inhibitor like Schiff base of N,N'-o-phenylen-bis(3-methoxysalicylidenimine), with Vanillin, (3-methoxy-4-hydroxybenzaldehyde, as afore-described for Claim1, where from Nanbu alkoxysilane of the formula: XnR'mSi(OR)4-n-m, (wherein n and m are each an integer between 0 and 3, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J STACHEL/Primary Examiner, Art Unit 1787